--------------------------------------------------------------------------------

EXHIBIT 10.1
 
VAPOR CORP.
 
BINDING TERM SHEET FOR PROPOSED MERGER AND FINANCING TRANSACTIONS
 
This binding term sheet (this “Term Sheet”) summarizes the principal terms of
(a) a proposed merger transaction (the “Merger”) between Vapor Corp., a Delaware
corporation (“Vapor”), and Vaporin, Inc., a Delaware corporation (“Vaporin”),
and (b) three related Financings (as defined herein) for Vapor. The Merger and
these Financings are sometimes collectively referred to herein as the
“Transactions”. Vapor and Vaporin are each sometimes referred to as a “Party”
and collectively as the “Parties”.
 

 
Structure of the Merger; Surviving Corporation
 
Vapor and Vaporin would consummate a statutory merger in accordance with the
laws of the state of incorporation of each corporation. Vapor would be the
surviving corporation in the Merger.
 
   
Merger Consideration
 
Upon the consummation of the Merger, the shareholders of Vaporin will receive
shares of the common stock of Vapor sufficient to give Vaporin shareholders
ownership of a percentage of the total outstanding capital stock of Vapor equal
to 45.0% of the combined company, subject to adjustment based on the Fairness
Opinions (as defined herein).
 
   
Fairness Opinions
 
The consummation of the Merger shall be conditioned on, among other things, the
receipt by each of Vapor and Vaporin of an independent fairness opinion (each, a
“Fairness Opinion”) issued by a separate independent investment bank which
provides a favorable opinion regarding the financial terms and conditions of the
Merger. These investment bankers shall be chosen by Vapor and Vaporin,
respectively, and the interpretation of the results of each Fairness Opinion
shall be determined by the Party that engaged the respective investment banker
in that Party’s sole discretion. Each Party shall be responsible for all of the
fees and expenses incurred in connection with the preparation of a Fairness
Opinion.
 
 

 

 

 

 

 

               
Registration Statement
 
The Parties anticipate that a Registration Statement (the “Registration
Statement”) on Form S-4 will be required in connection with the Merger. Each
Party shall cooperate with and shall promptly perform all actions and provide
all information and documents to the other Party as required or desired by such
other Party in connection with the preparation, filing, and effectiveness of
this Registration Statement. The consummation of the Merger would be conditioned
on this Registration Statement being declared effective by the Securities and
Exchange Commission and no stop orders from any regulatory authority being in
place.
 
   
Financing Transactions
 
Subject to the limitations contained in this Section,  the following amounts of
financing will be made available to Vapor:
 
          ■
A bridge financing (the “Bridge Financing”) of $1,000,000 to be funded by
Michael Brauser and Barry Honig (or their affiliates) within five (5) days after
the execution of this Term Sheet on the terms described on the Financing Term
Sheet included as Exhibit A.   .
                        ■ A total of $3,500,000 (the “Closing Financing”) to be
funded contemporaneously with the consummation of the Merger. This Closing
Financing will consist of common stock (with 100% warrant coverage) at a share
price (“Per Share Price”) equal to the lesser of: (i) 80% of Vapor’s Volume
Weighted Average Price (“VWAP”) on the five trading days after the announcement
of Vapor’s preliminary third quarter results or (ii) 80% of Vapor’s VWAP on the
five trading days prior to the closing of the Merger (beginning with the day
prior to the Merger closing).  The warrants will be exercisable at 125% of the
Per Share Price, have cashless exercise rights and will be exercisable for a
five year period.  The holders of the common stock and warrants will have
full-ratchet rights.  Messrs. Brauser and Honig (or their affiliates) will lead
the Closing Financing. The funds for the Closing Financing will be placed into
an escrow account with an escrow agent satisfactory to all parties at least ten
(10) days prior to the closing date of the Merger, and such funds will be
released to Vapor at the same time as the consummation of the Merger.  

 

 

 

 

 

                      ■
A total of $20,000,000 to $25,000,000 (the “Subsequent Financing”) to be funded
after the consummation of the Merger. This investment shall be made pursuant to
a disbursement schedule and shall be subject to Vapor’s compliance with certain
financial covenants and restrictions and Vapor’s achievement of certain
performance-based metrics. This disbursement schedule, these financial covenants
and restrictions, and these performance-based metrics will be negotiated and
finalized prior to the consummation of the Merger and will be reflected in an
agreement (“Financing Agreement”) which will be executed contemporaneously with
the signing of the definitive Merger Agreement. The Financing Agreement for the
Subsequent Financing will provide that certain Vaporin stockholders will be
subject to certain penalties if the Subsequent Financing is not consistent with
the terms of the Financing Agreement. These penalties could include the return
of some of the shares of Vapor common stock received in the Merger.
                        ■
The terms and conditions of the Subsequent Financing, including the share
purchase price and any other economic terms, shall be no less favorable to Vapor
than the equivalent terms and conditions of the Bridge Financing and/or the
Closing Financing (whichever is more favorable to investors).
 

 

 

 

 

 

                      ■
In partial consideration of the role of Messrs. Brauser and Honig in the
successful consummation of the Bridge and Closing Financings, one or more of
them shall have the right to collectively appoint a total of two members of
Vapor’s Board of Directors; provided, however, that all such appointees shall be
reasonably acceptable to Vapor. Vapor’s Board of Directors shall consist of a
total of five members. If in the future the Board of directors is increased,
such party or parties shall have the right to appoint one less than a majority
of the number of directors. Vapor agrees to nominate the designees at its next
annual meeting of stockholders and recommend to its stockholders the election of
such designees at any subsequent stockholders’ meetings at which directors are
elected through December 31, 2015. If any aspect of the Subsequent
Financing  does not occur for any reason other than Vapor’s failure to comply
with the financial covenants or restrictions or the performance-based metrics or
Vapor choosing not to proceed with a Subsequent Financing for any reason, this
right to appoint Vapor Board of Directors members shall immediately terminate in
all respects.
                        ■
The Bridge Financing, the Closing Financing, and the Subsequent Financing are
collectively referred to herein as the “Financings”.
                        ■
Any shares of Vapor stock issued in connection with any Financing shall be
unregistered but shall be subject to standard “piggyback” registration rights.
                        ■ As a condition to the purchase of any Vapor stock
purchased or received in any of the Financings, the recipient of such stock
shall enter into standard stockholder or voting agreements which shall be agreed
to in form and substance by both Vaporin and Vapor at the time of executing the
Merger Agreement.  

 

 

 

 

 

                      ■
The decision to accept the terms and conditions of and to proceed with the
Subsequent Financing shall be in Vapor’s sole discretion.
                 
Transaction Documents
 
The proposed Merger will be completed in accordance with terms and conditions to
be set forth in a definitive merger agreement (the “Merger Agreement”) which
shall be mutually satisfactory in form and substance and all of which shall
include closing conditions, representations and warranties, and covenants of the
parties customary in transactions of this type. The definitive Merger Agreement
shall be signed within forty-five (45) days after the execution of this Term
Sheet by both parties. If this definitive Merger Agreement is not signed by all
parties by the end of this forty-five (45) day period, then either party may
terminate this Term Sheet by written notice to the other party and not be
obligated to proceed with the Merger. Without limiting the generality of the
foregoing, the Merger Agreement would provide for the following:
 
(i) Representations and Warranties. The Merger Agreement shall contain standard
parallel representations and warranties of the Parties, including, without
limitation, due authorization, capitalization, corporate power, ownership of
intellectual property, no brokers, and taxation.
 
(ii) Conditions to Closing. The Merger Agreement shall contain standard
conditions to closing, including, without limitation, the execution of a
Financing Agreement for the Subsequent Financing, the receipt of all required
stockholder votes (including any “majority of the minority” vote if applicable),
the effectiveness of the Registration Statement, the presence of no stop orders,
the consummation of the Closing Financing contemporaneously with the
consummation of the Merger, the completion of due diligence investigations
satisfactory to each party, and the receipt by both parties of all required
regulatory approvals, including any required approvals from NASDAQ.
 
 

 

 

 

 

 

 
Due Diligence Reviews
 
Each Party to the Merger shall promptly conduct a full due diligence review of
the other Party, including, without limitation, business, legal, accounting,
tax, and technology due diligence items. Any due diligence review conducted by
Vaporin shall be coordinated through one designated representative. All due
diligence reviews shall be completed within thirty (30) days after the execution
of this Term Sheet by both Parties.
 
   
Miscellaneous:
 
Confidentiality:  Each of the Parties covenants and agrees that for a term
beginning on the date of signing of this Term Sheet and ending on the second
anniversary of such signing not to disclose the terms of this Term Sheet to any
person other than the respective parties’ representatives and advisors who have
a need to know, without the written consent of all of the other Parties. The
Parties will enter into separate Confidentiality Agreements promptly after the
execution of this Term Sheet.
 
No Announcements:  No Party shall make any public announcement of any kind (oral
or written and including any press releases) regarding this Term Sheet or any of
the components or provisions of the proposed Transactions discussed herein
without the prior written consent of all Parties; provided, however, that any
Party can take any actions required to comply with applicable laws and
regulations.
 

 

 

 

 

 

     
No Shop Provision:  Until March 31, 2015, neither Vapor nor Vaporin shall enter
into any discussions or negotiations of any kind (written or oral) with any
entity or person other than the other Party, perform any actions of any kind
that are inconsistent in any way with the matters discussed in this Term Sheet,
or entertain, solicit, or consider any offers, terms, conditions, or provisions
from any entity or person other than the Parties hereto regarding any
transaction involving a sale of all or substantially all of the assets of the
Parties, a merger, consolidation, or recapitalization of the Parties, or any
similar transaction; provided, however, that if Vapor or Vaporin receives any
communications from a third party about a merger, consolidation or sale of all
or substantially all of its assets (any, an “Acquisition Proposal”) and it is
advised by its counsel that its Board of Directors is required under the
Delaware General Corporation Law to consider such Acquisition Proposal, it may
consider such Acquisition Proposal and take actions in furtherance of it without
breaching this No Shop provision. Vapor or Vaporin, as the case may be, shall
promptly notify the other Party orally and in writing in the event that it
receives any Acquisition Proposal or inquiry related thereto. Nothing contained
herein shall preclude a party from complying with Rule 14e-2 promulgated under
the Securities Exchange Act of 1934.
 
Expenses:  Each Party to the Transactions will pay its own fees and expenses
associated with the Transactions, including all legal and accounting fees and
any fees and costs associated with its respective Fairness Opinion.
 
Due Authorization for Execution. The execution of this Term Sheet on behalf of
both Vapor and Vaporin has been duly authorized by all required corporate
actions and procedures.
 

 

 

 

 

 

     
No Hiring or Solicitation of Employees or Consultants.  If the Transactions are
not consummated for any reason, neither Vaporin nor Vapor shall, for a
period  ending on March 31, 2016 (the “Termination Date”), hire, engage as a
consultant (directly or indirectly), or solicit for employment or engagement as
a consultant (directly or indirectly) any employee or consultant of the other
Party who is  employed or engaged as a consultant by such other Party or who was
employed or engaged as a consultant by such other Party at any time within
the  six months immediately preceding the date of the proposed hiring or
engagement of such employee or consultant.
 
Governing Law:  This Term Sheet shall be interpreted and enforced under the laws
of the State of Florida without giving effect to its conflicts of law
principles.
 
Counterparts:  This Term Sheet may be executed in separate counterparts, and all
such executed counterparts together shall be deemed to be fully effective and to
be one and the same document.
 

 
[Signature Page Follows]
 

 

 

 

 
IN WITNESS WHEREOF, The undersigned parties have caused this Term Sheet for
Proposed Merger and Financing Transactions to be executed on November 6, 2014.

         
VAPOR CORP.
         
 
By
/s/ Jeffrey Holman     Name:      Jeffrey Holman     Title:  Chief Executive
Officer             VAPORIN, INC.            
By
/s/ Greg Brauser     Name:  Greg Brauser     Title:  Chief Operating Officer  

 

 

 

 

 
EXHIBIT A
 
 
SUMMARY OF TERMS
 
CONVERTIBLE BRIDGE NOTE
 

 
The terms and conditions presented below do not constitute any form of binding
contract but rather are solely for the purpose of outlining those terms pursuant
to which a definitive agreement may ultimately be entered into. This Term Sheet
does not purport to summarize all the terms, conditions, covenants,
representations, warranties and other provisions which would be contained in the
definitive legal documentation for the financing contemplated herein. Closing is
contingent upon completion of due diligence and final negotiation and execution
of satisfactory documentation containing customary closing conditions,
representations, warranties, etc.
 
Dated: November 6, 2014

   
Company
Vapor Corp., a Delaware corporation (the “Company”)
 
Securities:
$1,000,000 senior secured convertible notes (the “Notes”) and warrants (the
“Warrants”) to purchase shares of the Company’s common stock  (the “Common
Stock”)
 
Investors:
Michael Bruaser or his affiliates (the “Investors”)
 
Closing Date:
Within 5 Days of the execution of this Term Sheet
 
Maturity Date
Unless earlier converted or redeemed, the Notes will mature on the one (1) year
anniversary of the Closing Date (“Maturity Date”).
 
Interest
The Notes bear interest at a rate of 7% per annum, subject to increase to
15% per annum upon the occurrence and continuance of an event of default (as
described below). Interest on the Notes is payable monthly in shares of Common
Stock or cash, at the Company’s option. Interest on the Notes is computed on the
basis of a 360-day year and twelve 30-day months and is payable in arrears
monthly and is compounded monthly.
 
Conversion
The Notes shall be convertible into shares of Common Stock at a per share price
of equal to the lesser of (i) $2.00, or (ii) 80% of the average VWAP over the
three trading day period immediately prior to the Closing Date (the “Conversion
Price”).
 

 

 

 

 

 

         
Warrants:
 
100% Warrant coverage. The Warrants will be exercisable on the issuance date
through the fifth anniversary of the issuance date.
             
The Warrants will be exercisable at an initial exercise price equal to $2.75 per
share. The exercise price of the Warrants is subject to adjustment for stock
splits, stock dividends, combinations or similar events. .
 
 
Placement Agent:
 
Palladium Capital Advisors LLC (“Palladium”) on a best efforts basis. Palladium
shall be paid 5% of the gross proceeds from the sale of the Note payable on the
Closing Date. In addition, Palladium shall receive a warrant on equivalent terms
to the Warrants in an amount equal to 5% of the shares sold or issuable upon
conversion of the Notes.
 
 
Legal Fees:
 
The Company shall be responsible for all legal fees of outside counsel and
disbursements up to $25,000.
 
 
Binding Effect:
 
This Term Sheet is intended to be binding on the parties, including the
Investors, of their mutual intent on proceeding with a financing transaction
pursuant to a definitive agreement and related transaction documents prior to
the Closing Date. The financing shall be completed in accordance with terms and
conditions set forth in the Note transaction documents, all of which shall be
mutually satisfactory in form and substance and all of which shall include
representations and warranties and covenants of the parties customary in
transactions of this this type.
 
 
Effect of Termination
 
In the event that, following the execution and delivery of the final transaction
documents, the Company or the Investors (the “Defaulting Party”) terminates the
transaction not in accordance with the terms set forth herein, the Defaulting
Party shall be obliged to pay to all of the non-terminating party’s actual deal
related expenses.
 
 
Counterparts
 
This term sheet may be executed in any number of counterparts and by facsimile
or email transmission, each of which shall be deemed to be an original
instrument, but all of which taken together shall constitute one and the same
agreement.  Facsimile or email signatures shall be deemed to be original
signatures for all purposes.

 

 

 

 

 

       
Accepted and Acknowledged
             
VAPOR CORP.
             
By:
  /s/ Jeffrey Holman
     
Name:  Jeffrey Holman
     
Title:  CEO
             
PALLADIUM CAPITAL ADVISORS LLC
             
By:
  /s/ Joel Padowitz
     
Name:  Joel Padowitz
     
Title: CEO
               

BY THE INVESTORS:  



   
MICHAEL BRUASER
     
By:
 /s/ Michael Brauser
  Name:   Michael Brauser  

   
BARRY HONIG
     
By:
 /s/ Barry Honig
  Name:   Barry Honig  

 

 
 
This Term Sheet is intended to be a binding obligation of the Investor’s and the
Company only. The failure of any party to consummate a transaction shall not
represent a breach of any obligation by the Placement Agent or its
representatives.
 
 

 

 

 